Citation Nr: 1516552	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987.  The Veteran's discharge was characterized as Other Than Honorable.  In a January 1995 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, determined that the Veteran had honest, faithful, and meritorious service from January 6, 1977 to January 5, 1982, and is eligible for VA benefits based on that period of service.  The RO further determined that the Other Than Honorable discharge barred all gratuitous VA benefits based on the Veteran's period of service form January 6, 1982 to October 2, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO in St. Louis, Missouri, which continued a 10 percent disability rating for service-connected pseudofolliculitis barbae.  

In August 2010, the Veteran notified the Board that he did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran seeks an increased rating for service-connected pseudofolliculitis barbae.  He was most recently examined by VA for this disability in April 2012.  There is evidence that his condition has increased in severity since that time, including a January 2014 statement by the Veteran that he was having additional breakouts on his face, thighs, and buttocks.  He also indicated that the medication that he received at the John Cochran VAMC was not helping his face.  As such, due to the Veteran's statements regarding his symptomatology and the length of time since the prior VA examination, the Board finds that a new VA examination is warranted.

The RO should also obtain copies of all records of VA treatment for pseudofolliculitis barbae or any skin disorder since February 2014.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of VA treatment for pseudofolliculitis barbae or any skin disorder since February 2014, including any treatment at the John Cochran VAMC in St. Louis, Missouri, and associate them with the Veteran's claims file.  

2.  Schedule the Veteran for a VA skin examination to determine the current severity of the service-connected pseudofolliculitis barbae.  The Veteran's VA claims folder, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.

The examiner should consider the Veteran's allegations of having additional breakouts on his face, thighs, and buttocks, as well as his contention that the medication for his face was not helping.  The examiner should opine on whether any skin condition found on the thighs and/or buttocks is related to the pseudofolliculitis barbae.  

The examiner should also indicate the percentage of the entire body and exposed area affected by pseudofolliculitis barbae, the frequency and type of any medications required, scarring, and any limitation of function, to include based on pain.

All opinions expressed must be accompanied by supporting rationale.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




